Title: To James Madison from William Eustis, 21 December 1814
From: Eustis, William
To: Madison, James


        
          (private)
          Dear Sir,
          Boston December 21st. 1814.
        
        I have the honor of receiving by the mail of this day your favor of the 15th instant, in which it affords me great satisfaction to recognize a continuation of your delicate attention. Without having contemplated such an appointment, I shoud not decline attempting to execute the duties required by it, in case it should be confirmed. With the highest respect & esteem your obedt servt.
        
          W. Eustis
        
      